DETAILED ACTION
Election/Restriction

This application contains claims directed to the following patentably distinct species
Species A: embodiment described in para. [0005], drawn to a method of manufacturing a rotor core by preparing, arranging and attaching first to N permanent magnets to first to Nth attaching locations. 
Species B: embodiment described in para. [0006], drawn to a method of manufacturing a rotor core by preparing, arranging and attaching first to L permanent magnets to first to Lth attaching locations such that a dth permanent magnet is not adjacent to a (d-1)th  permanent magnet and a (d+1)th permanent magnet.
Species C: embodiment described in para. [0007], drawn to a method of manufacturing a rotor core by preparing, arranging and attaching first to K permanent magnets to first to Kth attaching locations such that eth permanent magnet and fth permanent magnet face each other with the rotational axis interposed there between.
 Species D:  embodiment described in para. [0008], drawn to method of manufacturing a rotor core by preparing, arranging and attaching first to J permanent magnets to first to Jth attaching locations such that the relatively heavy permanent magnet of the pairs are not adjacent to each other in the circumferential direction. 
 
The species are independent or distinct because at least a feature disclosed in one Species is not disclosed in other Species, and vice versa. In addition, these species are not obvious variants of each other based on the current record.
Currently, no claim is deemed generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁ 	the inventions of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). This is due to the fact that each species includes features not found in the other species, i.e. the examiner must search for different features, which are not likely to be found in the same reference.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        



/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729